DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-3 and 8-24 are pending and have been examined in this application. 
Claim 1, 3, 8, 12, 14, 18 and 19 are currently amended; claims 2, 9-11, 13, 15-16 and 20 are original; claims 21-24 are new;
Claims 1-3 and 8-24 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Response to Arguments
Applicant’s arguments with respect to claims 10/23/2020 have been considered but are moot because based on the current interpretation of Atchley necessitated by the amendment to the claims. 
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, line 2 “unmounted configured” should be amended to –unmounted configuration–
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 8-19 and 22-24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Atchley (U.S. Pat. No. 20030025056 A1).
	Regarding claim 1, Atchley teaches a cable management device, comprising: a) 	an elongate body (Atchley; 17) comprising: 	(i) 	a length (Atchley; L see annotated figure below) defined by a first end (Atchley; top end of 17) and a second end; 	(ii) 	a width (Atchley; W see annotated figure below); and 	(iii) 	a thickness (Atchley; T see annotated figure below),   	wherein the width is greater than the thickness along the elongated body;b)	 a rear facing elongate securement lumen (Atchley; 11 or 19) disposed at and defined by the first end of the elongate body;  c)	a first curved member (Atchley; Fig. 1; 31 right) disposed at the second end (Atchley; lower end of 17) of the elongate body defining a first forward facing major sector lumen (Atchley; inner portion of 31); and  d)	 a second curved member (Atchley; 34 or 33) intermediate of the first and the second end of the elongate body defining a second major sector lumen (Atchley; inner surface of 33).

    PNG
    media_image1.png
    669
    276
    media_image1.png
    Greyscale

Regarding claim 3, Atchley teaches at least one aperture (Atchley; 29) defined within the elongate body, the at least one aperture configured to receive a tie to create a loop.
Regarding claim 8, Atchley teaches a cable management system, comprising:  a) 	a body (Atchley; body of 17) comprising:
a first end (Atchley; top end of 17) and a second end (Atchley; lower end of 17);
a width (Atchley; W see annotated figure above); and
a thickness (Atchley; T see annotated figure above), wherein the width exceeds the thickness; b) 	a rear facing elongate securement lumen (Atchley; 11 or 19) disposed at and defined by the first end of the body;  c) 	a first curved portion (Atchley; one of 31) disposed at the second end of the body constructed and configured to support a first cable [intended use]; and  	d) a second curved portion (Atchley; 34 or 33) disposed between the first end and the second end of the body configured to support a second cable [intended use].
Regarding claim 9, Atchley teaches the system capable to be used with the first cable that is an electrical cable or a data cable.
Regarding claim 10, Atchley teaches the system capable to be used with the second cable that is a data cable or an electrical cable.
Regarding claim 11, Atchley teaches the system is capable to be used with the first cable that does not cause interference with the second cable.
Regarding claim 12, Atchley teaches the device is configured to include a mounted configuration and an unmounted configured, wherein in the unmounted configuration the rear-facing elongate securement lumen is empty, and wherein in the mounted configuration the device is secured to a support structure (Atchley; 13) via the elongate securement lumen [capable/intended use].
Regarding claim 13, Atchley teaches the system capable to be used with the support structure that is a theatrical batten.
Regarding claim 14, Atchley teaches a cable support system comprising: 	a) an elongate body (Atchley; body of 17); comprising a length (Atchley; L see annotated figure above), a width (Atchley; W see annotated figure above), and a thickness (Atchley; T see annotated figure above) wherein the width exceeds the thickness;
b) a rear facing elongate securement lumen (Atchley; 11 or 19) defined by the elongate body, the rear-facing elongate securement lumen configured to operatively couple a support structure [intended use];  	c) a first curved member (Atchley; one of 31) defining a first major sector lumen (Atchley; interior of 31) configured to support one or more cables or wires [capable/intended use]; and  	d) a second curved member (Atchley; 34) defining a second major sector lumen (Atchley; interior of 34 or 33) configured to support one or more cables or wires,
wherein the rear-facing elongate securement lumen is configured to extend around a support structure [capable/intended use].
Regarding claim 15, Atchley teaches the first major sector lumen (Atchley; interior of 31) has a first diameter and the second major sector lumen (Atchley; interior of 34) has a second diameter and the first diameter is greater than the second diameter.
Regarding claim 16, Atchley teaches the first diameter (Atchley; diameter of 31) is about 1.5 to 3 times larger than the second diameter (Atchley; diameter of 34).
Regarding claim 17, Atchley teaches the elongate securement lumen (Atchley; 19) has a third diameter (Atchley; diameter of 19) and an opening (Atchley; 29 near annotation 27) wherein the opening is smaller than the third diameter.
Regarding claim 18, Atchley teaches at least one aperture (Atchley; one of 29) defined within the elongate body, the at least one aperture configured to accept a tie to create a loop [capable/intended use].
Regarding claim 19, Atchley teaches at least two apertures (Atchley; 29) within the elongate body each of the at least two apertures configured to accept a tie [capable intended use].

Regarding claim 22, Atchley teaches the width (Atchley; W) is about two or more times greater than the thickness (Atchley; T).
Regarding claim 23, Atchley teaches the width (Atchley; W) is about two or more times greater than the thickness (Atchley; T).
Regarding claim 24, Atchley teaches T the width (Atchley; W) is about two or more times greater than the thickness (Atchley; T).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Atchley (U.S. Pat. No. 20030025056 A1) in view of Carnicle (U.S. Pat. No. 9121437 B1).
Regarding claims 2, 20 and 21, Chen teaches the device.
However, Chen does not explicitly teach the device is comprised of plastic.
Carnicle teaches the device comprised of plastic (Carnicle; claim 14).
Chen and Carnicle are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Chen made of plastic. The motivation would have been to make the product light in weight and as well as cost effective. Therefore, it would have been obvious to modify Chen as specified in claims 2 and 20. 
Furthermore, it should be noted that the molding and extrusion is product-by-process, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see e.g. MPEP 2113).
	Conclusion
                                                                                                                                                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631